  Case1:20-cv-00187-PAE-SLC
  Case 1:20-cv-00187-PAE-SLC Document
                             Document1-3
                                      22-2Filed
                                            Filed 07/10/20Page
                                                01/09/20   Page221of
                                                                   of26
                                                                      7

                                  SR 189



Acosta,   P.J., Richter,     Manzanet-Daniels,     Tom, Moulton,   JJ.

8564         The People of the State of New York,              Ind. 3654/16
                            Respondent,

                        -against-

             George Fay,
                  Defendant-Appellant .


Brafman & Associates,       P.C ., New York    (Mark M. Baker of counsel),
for appellant.

Cyrus R. Vance r Jr' r District AttorneYr New York (Hope Korenstein
of counsel), for respondent.


       Judgment,   Supreme Court, New York County (Melissa C.

Jackson, J.), ,rendered April 17, 2018, convicting defendant,

after a jury trial, of rape in the first degree, criminal sexual

act in the first degree and sexual abuse in the first degree, and

sentencing him to an aggregate term of 10 years, unanimously

affirmed.

       The verdict was supported by legally sufficient evidence and

was not against the weight of the evidence (see People v

Danielson,    9 NY3d 342,   348   [2007).     The evidence established that

defendant got i.nto a bed in his apd .r tment, al ready occupied by

the victim and by the victim's sex partner, who was defendant's

friend.     Defendant then had oral and vaginal sex with the victim,

who had never seen defendant before she awoke,           while the victim
      Case1:20-cv-00187-PAE-SLC
      Case 1:20-cv-00187-PAE-SLC Document
                                 Document1-3
                                          22-2Filed
                                                Filed 07/10/20Page
                                                    01/09/20   Page232of
                                                                       of26
                                                                          7

                                     SR 190



    was incapable of consent as a result of being physically

    helpless.    There is no basis for disturbing the jury's

    credibility determinations.         The record fails to support

    defendant'!:) assertioll chat.   I~ hi~i   casp. does Ilot prese.nt a true

    credibility contest.       Defendant posits a theory that, while in a

    semiconscious state resulting from intoxication and fatigue, the

    victim mistook defendant for the other nLan, who was her sex

    partner, and unwittingly engaged in consensual sex with him,

    whereas defendant,      in a similar state, mistakenly assumed that

    the victim knew who he was and was knowingly consenting to sex

    with him.    However,    this theory was both implausible and was

I   contradicted by the victim's testimony, as well as by defendant's

    own testimony,   in which he asserted that the victim was conscious

    enough to give express verbal consent several times.

         In addition, we reject defendant's claim that there was

    insufficient evidence of oral sex to support the charge of

    criminal sexual act.      The evidence supports a reasonable

    inference that defendant engDged in both oral and vaginal sex

    with the victim while she was physically helpless; in any event,

    in his own testimony (see People v Kirkpatrick,              32 NY2d 17, 21

    [1973],   appeal dismissed 414 US 948          [19731)   defendant admitted

    having oral sex.
  Case1:20-cv-00187-PAE-SLC
  Case 1:20-cv-00187-PAE-SLC Document
                             Document1-3
                                      22-2Filed
                                            Filed 07/10/20Page
                                                01/09/20   Page243of
                                                                   of26
                                                                      7

                                  SR 191



      The court providently       exerci~;ed   its   dj   scretion i. n denying

defe ndant's req u es t, ma d e lat.e in t h e trial , to cal.i. an e xp ert on

sleep disorders, who would h ave test i fied abOllt t. h e effects of

al cohol all sleep and behav i or , i nc 1 udi nq tha t. consl.lrnpt ion of

alcohol can cause p ersons to engage uflconsciously in physical

activity while appearing to be awake , a n d tu wake up unaware of

the activity_     To the extent the record establ i s h es t h at the

People had any advance notice of the c o ntent of this testimony,

that notice was inadequate under the circumstances.                  This request

would have required a lengthy midtrial continuance for a Frye

hearing (see Frye v united States,          293 F 1013 [DC Cir 1923}) and

for the People to obtain their own expert.                 Accordingly, the

untimeliness of the request by itself thus warranted denial                   (see

Matter of Anthony M.     r   63 NY2d 270,   283-84    [1984}).

      In any event,    defendant failed to offer any scientific basis

for the proposed testimony        (see generally People v Bennett, 79

NY2d 464,   473   [1992]).    Defendant did not preserve his contention

that Frye is inapplicable because he only sought to introduce his

expert's opinions based on personal experience,                rather than

explanation of a scientific theory, a nd we de c lin e to revi ew it

in the interest of justice.         As an alternative hold i ng,        we find

that there is no evidence that the proposed expert had any
  Case1:20-cv-00187-PAE-SLC
  Case 1:20-cv-00187-PAE-SLC Document
                             Document1-3
                                      22-2Filed
                                            Filed 07/10/20Page
                                                01/09/20   Page254of
                                                                   of26
                                                                      7

                                    SR 192



experience with the proffered theory.

       Because defendant never asserted that,        as a matt.er of

constitutional     law,   he was ent.itled Lo inLroduce the     exp(~rt


testimony,    his request to do so only raised questions of state

evidentiary law and trial management         (see People v Lane,    7 NY3d

888,   889   [2006];   see a_Iso Smith v Duncan,   411 F3d 340,   348-349

[2d Cir 2005]) .       We likewise decline to review defendant's

unpreserved constitut.ional claim in the interest of just.ice.              As

an alternative holding, we reject it on the merits             (see Crane v

Kentucky,    476 US 683,    689-690 [1986]).

       The court also providently exercised its discretion when it

permitted the People to ask defendant,         on cross-examination,

about phone calls made about an hour prior to the incident from

his cell phone to phone numbers for prostitut.ion services.

Defendant's testimony opened the door to this evidence by raising

an issue about whether he was seeking a sexual encounter at the

time of the even t.s in question      (see People v Fax-dan,    82 NY2d 638,

646 (1993)).     Although,    earlier in the proceedings,      th8 court

mentioned a different way in which defendant might open the door

to this evidence,      the court,   which had not heard defendant's

testimony,    never intimated that this was the exclusive form of

door-opening that might occur.
  Case1:20-cv-00187-PAE-SLC
  Case 1:20-cv-00187-PAE-SLC Document
                             Document1-3
                                      22-2Filed
                                            Filed 07/10/20Page
                                                01/09/20   Page265of
                                                                   of26
                                                                      7

                               SR 193



     The tria]   court's rernainjng ""vldent:i.ary (uLing.s,    pert.aining

to preclusion of hearsay statemcllts,         were likewise provident

exercises of discretion,    and they    (jj   d not depd ve defendant of

any constitutional right.     Defendant was not prevented from

eliciting,   in the proper manner,     any prior inconsistent

statements made by the victim.

     We perceive no basis for reducing the sentence.

          THIS CONSTITUTES THE DECISION AND ORDER
OF THE SOPREME COORT, APPELLATE DIVISION, FIRST DEPARTMENT.

                      ENTERED:    MARCH 5, 2019




                                                       CLERK
     Case1:20-cv-00187-PAE-SLC
     Case 1:20-cv-00187-PAE-SLC Document
                                Document1-5
                                         22-2Filed
                                               Filed 07/10/20Page
                                                   01/09/20   Page136of
                                                                      of15
                                                                         7

                                                                               SR 264
                                    At a Term of the Appellate Division of the Supreme
                               Court held in and for the First Judicial Department in
                               the County of New York on July 16, 2019.

PRESENT:                        Hon. Rolando T. Acosta,                                                           Presiding Justice,
                                     Rosalyn H. Richter
                                     Sallie Manzanet-Daniels
                                     Peter Tom
                                     Peter H. Moulton,                                                            Justices.

-- - - ---------- - -------------------------X
The People of the State of New York,
                   Respondent,
                                                                                                                    Confidential
                                  -against-                                                                            M-1843
                                                                                                                   Ind. No. 3654/16
George 'Fay,
     Defendant-Appellant.
~.;- ~~ ~";"'-"'''- '-' '''''..:.. """':""""~'-'.'-";';'; -'.=...:.   - - - - - - - - - - - - - - - - - - -   X

     Defendant-appellant having moved for reargument of the
decision and order of this Court, entered on March 5, 2019
(Appeal No. 8564),

     Now, upon reading and filing the papers with respect to the
motion, and due deliberation having been had thereon,

               It is ordered that the motion is denied.


                                                             ENTERED:

                                                                                                                          .
                                                                                                  ~               CLERK
   Case1:20-cv-00187-PAE-SLC
   Case 1:20-cv-00187-PAE-SLC Document
                              Document1-5
                                       22-2Filed
                                             Filed 07/10/20Page
                                                 01/09/20   Page157of
                                                                    of15
                                                                       7

                                         SR 310

  ~tQt(          of Jlt\l1          ~ork
  <tourt of 2lpp(als
 BEFORE: HON. MICHAEL J. GARCIA
                 Associate Judge


 THE PEOPLE OF THE STATE OF NEW YORK,

                                            Respondent,                        ORDER
            -against-                                                         DENYING
                                                                               LEAVE
 GEORGE FAY,

                                            Appellant.



        Appellant having applied for leave to appeal to this Court pursuant to Criminal Procedure

Law § 460.20 from an order in the above-captioned case;*

        UPON the papers filed and due deliberation, it is

        ORDERED that the application is denied.



Dated: August .20, 2019

       at Albany, New York




*Description of Order: Order of the Appellate Division, First Department, entered March 5,
2019, affinning a judgment of Supreme Court, New York County, rendered April I?, 2018.
